IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 31, 2009
                                     No. 08-20845
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ROBINSON JIMENEZ-LAINES also known as Laines Robinson, also known as
Robinson Laines, also known as Robinson Jimenez Laines, also known as
Robenson Martinez Jimenez,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 4:08-CR-462-ALL


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Robinson Jimenez-Laines asserts that this court should remand for
correction of a clerical error in the judgment pursuant to Federal Rule of
Criminal Procedure 36. We remand for the limited purpose of correcting the
judgment to reflect that Jimenez was convicted and sentenced under 8 U.S.C.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-20845

§ 1326(a) and (b)(1) rather than under § 1326(a) and (b)(2). See F ED. R. C RIM. P.
36.
    REMANDED FOR THE LIMITED PURPOSE OF CORRECTING
CLERICAL ERROR IN JUDGMENT




                                        2